DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication device” in claims 11 and 14; and “output device” in claims 11-14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Objections
Claim(s) 1, 2, and 7 is/are objected to because of the following informalities:  
In claim(s) 1, the term ‘the sensor devices’ should be amended to recite ‘the at least two sensor devices’. 
In claim(s) 1, the term ‘therefrom’ should be amended to recite ‘from the at least two sensor devices’. 
In claim(s) 1, the term ‘a calibration process’ should be amended to recite ‘a calibration process of’ or ‘a calibration process comprising’. 
In claim(s) 1 and 7, the term ‘the first and the second sensor signal’ should be amended to recite ‘the first sensor signal and the second sensor signal’. 
In claim(s) 2, the term ‘the second stage’ should be amended to recite ‘the first stage’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 9, and 11-14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“a period” in claim(s) 2 and 3;
“a memory for storing data” in claim(s) 1 and 9;
“an alarm signal” in claim(s) 1 and 10. 

Claim(s) 2-13 is/are rejected due to its/their dependence on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cammans (US 20140152443 A1). 
-
For claim 1, Cammans teaches A system for correcting shoulder alignment, [entire disclosure – see at least abstract], the system comprising 
at least two [three sensor embodiment of ¶34] sensor devices [100] configured to be placed on a body of a user, [per beginning of ¶9 and beginning of ¶34]
a controller [403] communicatively connected to the sensor devices such as to receive respective sensor signals therefrom, [master-slave usage of controllers 403 in each device 100 per embodiment of ¶34]
and an alarm generator [504-506] configured to generate alarm signals to inform the user of a detected misalignment, [vibration feedback for slouching / slumping per ¶29 and ¶33], 
wherein the at least two sensor devices [three device embodiment of ¶34] comprise a first sensor to be placed on a first upper thoracic part of the body of the user and a second sensor to be placed on a second upper thoracic part of the body of the user, wherein the first upper thoracic part and the second upper thoracic part are respectively [two slave devices 600 per ¶¶34-36 on each shoulder], and wherein the first sensor provides a first sensor signal and the second sensor provides a second sensor signal; [signal transmission from each slave device to determine time-to-transmission-distance based position per ¶34]; 
wherein the controller is configured for calculating from at least the first sensor signal and the second sensor signal, an alignment status of the shoulders of the user, [time-to-transmission-distance based position determination (calculation) per ¶34 for master device (controller) 700 from slave devices for shoulder misalignment per ¶¶35-36] and
wherein the controller is further configured for operating the alarm generator for generating an alarm signal when the controller identifies the alignment status to be indicative of a misalignment of the shoulders of the user; [vibrational feedback from sagging/slouching shoulders per ¶10 and ¶36]
the system further comprising a memory for storing data [programmable 8-bit microcontroller 403 per ¶32 has a form of memory (for programming)], wherein the controller is further configured for, in response to receiving a calibration trigger selector button 103 per ¶29] performing a calibration process [detailed in ¶29]:
obtaining the first sensor signal and obtaining the second sensor signal; [when user assumes position and presses button in ¶29, distances are measured between devices on shoulders (a form of obtaining sensor signals)]; 
calculating a reference alignment status from the first and the second sensor signal; [distance calculation for alignment per ¶34] and
[‘locking in’ of selected position via user pressing button in ¶29 is a form of storing reference alignment in memory (i.e., programming the threshold of MCU 403 for feedback determination)]. 

For claim 2, Cammans teaches The system according to claim 1, wherein the calibration process includes a first stage wherein:
the step of obtaining the first sensor signal and obtaining the second sensor signal are performed while the user assumes a correct posture for a period of time; [user standing in desired posture per ¶29 (innately for a period of time)]; 
further including recording the first sensor signal and the second sensor signal obtained during the second stage in the memory. [device ‘locking in’ position setting set by user per ¶29 includes programming of MCU 403]. 

For claim 4, Cammans teaches The system according to claim 1, wherein the first sensor signal and the second sensor signal are indicative of an angle of deviation of alignment of the shoulders of the user. [inclination and distance (angle of deviation of alignment when slouching) determination from devices per ¶10 and ¶34]. 

For claim 5, Cammans teaches The system according to claim 4, wherein the calibration process further includes calculating, from the obtained first and second sensor signals, a range of angles as an allowed range in which a posture of the user is considered correct. [setting of sensitivity from level 1 to level 3 per ¶29 entails determining permissible distance and inclination of shoulder devices (per ¶10 and ¶34) — a form of “an allowed range” (i.e., a sensitivity being a range)]. 

For claim 6, Cammans teaches The system according to claim 1, wherein for identifying the alignment status to be indicative of the misalignment, the controller is configured for comparing an actual alignment status with the reference alignment status. [determination of time-to-transmission-distance and inclination per ¶10 and ¶¶34-36 for slouching determination constitutes a form of signal comparison (i.e., distance and inclination to programmed threshold in ¶29) for feedback purposes]. 

For claim 7, Cammans teaches The system according to claim 1, wherein the controller is further arranged for identifying, based on the first and the second sensor signal, at least one of the shoulders of the user to be deviating from a preferred position associated with shoulder alignment, [either one of shoulders falling out of alignment causes feedback (vibration alarm) per ¶10 based on distance calculation in ¶34 (between devices)]; 
wherein the controller is configured for operating the alarm generator for genera		ting the alarm signal such that the alarm signal is indicative of the at least one shoulder that deviates from the preferred position. [vibration feedback for misalignment of shoulders per ¶10 and ¶¶33-36 indicating that shoulders are misaligned].  

For claim 8, Cammans teaches The system according to claim 7, wherein the alarm generator includes at least a first feedback device and a second feedback device, [each one of 100 on a respective shoulder for feedback per ¶10],  
[vibrators 504-506 in each of 100 per Figs. 3-5], wherein the controller is configured for at least one of:
operating the first feedback device for generating an alarm signal indicative of the first shoulder to be deviating from the preferred position; [feedback from one or both devices per ¶10 (a first shoulder out of position)] and
operating the second feedback device for generating an alarm signal indicative of the second shoulder to be deviating from the preferred position. [feedback from one or both devices per ¶10 (a second shoulder out of position)]

For claim 9, Cammans teaches The system according to claim 1, further comprising a memory for storing data, [programmable 8-bit microcontroller 403 per ¶32 has a form of memory (for programming)] wherein the controller is further configured for:
calculating from at least the first sensor signal and the second sensor signal further posture data indicative of a posture of the user, such as orientation and alignment data of at least a part of a spine of the user; [determination of time-to-transmission-distance and inclination per ¶10 and ¶¶34-36 constitutes further posture data that can indicate a spine position (slouching shoulders would necessarily move the spine to some extent)]; and
comparing the further posture data with reference data from the memory for detecting a deviation from a reference posture. [negative feedback upon determination of slouching per ¶10, ¶29, and ¶¶34-36 (detecting of deviation from reference posture as established in ¶29)]. 

For claim 10, Cammans teaches The system according to claim 9, wherein the controller is further configured for operating the alarm generator for generating an alarm signal when the controller identifies that the deviation from the reference posture exceeds a threshold. [negative feedback upon determination of slouching per ¶10, ¶29, and ¶¶34-36 (detecting of deviation from reference posture as established in ¶29) causing vibration of 504-506 to alert user]. 

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenblood (US 20160110986 A1). 

For claim 14, Rosenblood teaches A computer program product for use in a further processing device, the computer program product residing on a non-transitory computer readable medium, such as a network attached server or data store, [mobile device or laptop of Figs. 4-5] the computer program product comprising instructions for causing the further processing device to:
receiving an alarm signal transmitted by a communication device included in an alarm generator of a system for correcting shoulder alignment; and signaling the user, via an output device included on the further processing device, of a detected misalignment of the shoulders. [feedback is a central feature throughout entire disclosure of Rosenblood – see esp. Figs. 4-8 and 11].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammans in view of Rosenblood.

For claim 11, Cammans fails to teach a further processing device which receives the alarm signal and signals the user of a misalignment.  Rosenblood teaches a system for correcting a posture of a user [abstract] comprising a wearable sensor and controller [100] and a separate mobile terminal [Fig. 5] or handheld device [Fig. 4], where an alarm generator the system includes a communication device [125] for transmitting the alarm signal to the further processing device [per ¶60], and wherein the further processing device is configured for:
receiving an alarm signal transmitted by the communication device included in the alarm generator; and signaling the user, via an output device included on the further processing device, of a detected misalignment of the shoulders. [feedback is a central feature throughout entire disclosure of Rosenblood – see esp. Figs. 4-8 and 11]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Cammans to incorporate the further processing device for 

For claim 12, the motivated combination of Cammans and Rosenblood teaches The assembly according to claim 11, wherein the controller of the system is further arranged for identifying, based on the first and the second sensor signal, at least one of the shoulders of the user to be deviating from a preferred position associated with shoulder alignment, [negative feedback upon determination of slouching per Cammans ¶10, ¶29, and ¶¶34-36 (detecting of deviation from reference posture as established in ¶29)], 
and wherein the controller of the system is configured for operating the alarm generator for generating the alarm signal such that the alarm signal is indicative of the at least one shoulder that deviates from the preferred position; [per Cammans ¶29 and ¶¶34-36]; 
the further processing device being further configured for:
analyzing the alarm signal and provide, via the output device, instructions to the user such as to correct a positioning of the at least one shoulder or a posture of the user. [per Rosenblood Figs. 4-8 and 11 as motivated in claim 11]. 

For claim 13, the motivated combination of Cammans and Rosenblood teaches The assembly according to claim 11, wherein the system further comprises a memory for storing data, wherein the controller of the system is further configured for:
calculating from at least the first sensor signal and the second sensor signal further posture data indicative of a posture of the user, such as orientation and [e.g., Cammans Figs. 8-16 per ¶¶34-45]; 
comparing the further posture data with reference data from the memory for detecting a deviation from a reference posture; [negative feedback upon determination of slouching per Cammans ¶10, ¶29, and ¶¶34-36 (detecting of deviation from reference posture as established in ¶29)]; and
operating the alarm generator for generating an alarm signal when the controller identifies that the deviation from the reference posture exceeds a threshold, the alarm signal being indicative of the deviation of the reference posture; [vibration per Cammans ¶29]; 
the further processing device being further configured for:
analyzing the alarm signal and provide, via the output device, instructions to the user for correcting the user's posture to decrease the deviation. [Rosenblood Figs.  4-11 as motivated in claim 11]. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammans in view of Bean (US 20100324457 A1).

For claim 3, Cammans fails to teach the calibration process further including a second stage where a user assumes an incorrect posture for a period of time.  Bean teaches a posture monitoring system [abstract], including an embodiment for shoulder posture monitoring [Fig. 9 per ¶¶30-34] including a calibration stage of obtaining sensor signals when a user assumes an incorrect posture for a period of time and storing said [per ¶43].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the calibration process of Cammans to incorporate the (deliberate) step of the user assuming an incorrect posture for a period of time as taught by Bean in order to aid in posture correction and improvement. As motivated by Bean ¶¶43-44. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN S MELHUS/           Examiner, Art Unit 3791